UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 26, 2013 SANTEON GROUP INC. (Exact name of registrant as specified in its charter) Delaware 033-19961 01-0623010 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 11700 Plaza America Drive, Suite 810, Reston, Virgina 20190 (Address of principal executive offices, including zip code) (703) 970-9200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 26, 2013, Dr. Ahmed Sidky tendered his resignation as a director of the board of Santeon Group Inc. (the Company) for personal reasons with an effective date of May 1, 2013. Dr Sidky’s resignation was not a result of any disagreement with the Company or its executive officers, or any matter relating to the Company’s operations, policies or practices. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Resignation Letter Dr. Sidky SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANTEON GROUP INC. Dated:May 6, 2013 By: /s/ Ashraf M. Rofail Ashraf M. Rofail Chairman and CEO
